Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/20 has been entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of a hollow particle fiberglass mesh, (claim 37),  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 39, 41, 42-44, 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the limitation “and is structurally rigid after curing”.

In claim 37, it is not clear what is meant by “a mesh composed of hollow particles of glass”.  The claimed structure is not clear.   A mesh is a term of art used to describe a fabric 
The claim includes recitations of “the fiberglass mesh” in lines 11, 12, 13, 14, but there is no recitation of “a fiberglass mesh”, therefore, there is no antecedent basis for “the fiberglass mesh” in claim 37.  
Further, in claim 42, the limitation “the thermoplastic-based expandable material comprising 65% to 80% by weight of an epoxy resin including an ethylene copolymer or terpolymer, the ethylene copolymer or terpolymer having an alpha-olefin, a blowing agent,  a curing agent and plasticizers or processing oils” is not understood as written.  It is not clear what is meant by having in this context. Does this refer to how the ethylene copolymer is made, or to other components within the composition.  In other words,  an ethylene copolymer or terpolymer is not a blowing agent, a curing agent or a plasticizer or processing oil.  The scope of this claim is not clear.  
Applicant has amended claim 42 to put letters (a)-(d) in front of the various the components listed, but this does not cure the issue with claim 42, because it is still not clear what the limitations the ethylene copolymer or terpolymer having an alpha-olefin, a blowing agent, a curing agent and plasticizers or processing oils means.   How does a copolymer or 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 21, 27-28, 32, 36, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong, U.S. Patent No. 5,234,757 in view of Brandys et al, U.S. Patent No. 6,506,494 and Monget et al, U.S. Patent No. 4,463,652.

Wong discloses drapable, tacky expandable structures which comprise a supporting material such as a scrim in combination with a tacky expandable film. See col. 7, lines 1-31. 
The film being drapable corresponds to the material being flexible and able to conform to other surfaces, further the flexibility of the combination of the expandable and drapable film and the scrim will therefore largely be limited by the flexibility of the scrim and therefore it would have been obvious to have selected a scrim having the desired flexibility, if the desired flexibility was not already present once a fiberglass scrim as taught by Brandys was employed in 
 	The film may comprise an epoxy resin. See col. 10, lines 33-53.  The film may comprise components which are liquid at about 23 degrees Celsius. Se col. 10, line 61 – col. 11, line 57.   Since Wong teaches selecting the components so that the material functions as an adhesive and sealant, the person of ordinary skill in the art would have selected the particular components in order to provide a structure having the desired degree of tackiness, which will necessarily be related to whether or not some of the components are liquid at room temperature.  The film may comprise 40-80 percent by weight of bisphenol A which necessarily has a molecular weight of less than 1000, (bisphenol a has a molecular weight of 228.29 g/mol). See col. 23, lines 40-50.  The components of the film will function as an adhesive for structures and as a sealant.     The structure of Wong does not include mechanical fasteners.           With regard to claim 22, since Wong teaches the same type of structure, (i.e. a flexible and drapable 
 With regard to claims 29-30, since Wong teaches the same adhesive material and structure and teaches curing the structure, it would be reasonable to expect that the material would not be flexible post activation and curing of the material.  Further, since Wong teaches the same material it would have been reasonable to expect that the material of Wong would have the same expansion properties as the claimed material, or else, in the alternative to have selected the composition and proportions of foaming  agents in order to provide a material having the desired expansion properties.  Similarly, with regard to claim 32, the limitation that the expandable material is free of any molding process does not appear to further limit the structure of the expandable material since it is a process limitation.  Further, Wong teaches the claimed combination of scrim and expandable tacky material.  Wong teaches crosslinking the structure which would prevent further flow.  See claim 26, lines 41-50.  
With regard to the claims as amended 1/4/19, looking at figure 2, the scrim 41 and the film of expandable particles are coextensive and presumably the film would fill all the interstices of the scrim since they are in contact.  Further, the scrim is in contact with one surface of the film, so the other surface of the scrim is free of contact.  Additionally, since the scrim is provided as a support for the expandable layer, it would have been obvious to have made the two layers coextensive.  
Wong differs from the claimed invention because while Wang teaches bonding the expandable material to a mesh fabric, it does not clearly teach that the mesh is a fiberglass mesh.  
However,    Brandys teaches an expandable adhesive composition on a carrier.  Brandys teaches that fiberglass scrims can be used as the reinforcing carrier for such adhesives.  See col. 12, lines 4-37.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have employed a fiberglass scrim as the scrim of Wong in view of the teaching of Brandys of the suitability of such materials for this purpose.   
Wong discloses the film is tacky at room temperature.  See col. 7, lines 1-9.  Wong also teaches that the tackiness of the material can be controlled by mixing resins in order to provide a resin having the desired tackiness.  Further, the claims as written do not require that the material be tacky at each and every temperature between 0-80 degrees C.  Room temperature is between 0 and 80 degrees C.  Also, there is not a particular degree of tackiness which is required by the claims.  The term “tacky” is not defined in the specification as having a particular meaning.  Therefore, an uncured epoxy resin would have some degree of tackiness.  Therefore, Wong meets the limitation of tacky between 0-80 degrees C because Wong teaches controlling the tackiness of an epoxy resin by the choice of components, because the claims do not require tackiness at each and every temperature between 0-80 degrees C and even if they did, Wong teaches how to make a resin tacky, and finally because an uncured epoxy resin can be considered a tacky resin.    
Wong in view of Brandys does not clearly teach that the fibers of the scrim are braided glass fibers.  
However, Monget teaches that glass filaments can be braided in order to provide strong yarns which can be used as a replacement for other twisted yarns and which have reduced filament breakage.
Therefore, it would have been obvious to have employed braided glass fibers in the scrim of Brandys because Monget teaches that such types of fibers were a known and useful substitution for similar twisted yarns.  See example 1, and col. 7, lines 9-15. With regard to the limitation that the glass is S-glass, it is noted that S-glass is known for its strength properties, as opposed to E-glass which is known for use in electrical applications, and thus it would have been obvious to have employed S-glass as the glass in the reinforcing scrim of Brandys.  
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong in view of Brandys , and further in view of Albrecht et al, U.S. Patent No. 7,083,849.
Wong does not teach including plasticizers or oils into the adhesive composition.  However, Albrecht discloses a tacky foamable composition comprising an epoxy resin which can further comprise oils and plasticizers.  See col. 7, line 40-col. 8, lines54; col. 10, lines 7-20.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have employed additives including oil, plasticizers and pacifiers in the invention of Wong in order to control the properties of the resulting foamable composition.
Claims 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong in view of Brandys applied to claims above, and further in view of Schneider et al, U.S. Patent Application Publication No. 2012/0164358.
Wong in view of Brandys does not teach employing a combination of an epoxy resin and an ethylene alpha olefin as the foamable composition.  However, Schneider et al teaches 
Therefore, it would have been obvious to one of ordinary skill in the art to have employed the particular components disclosed by Schneider to make the composition of Wong in view of the teaching of Schneider that such components were useful in forming tacky and foamable compositions.
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive. 
With regard to the drawings, it is noted that the recitation of the hollow particle mesh limitation has been inserted into claim 37 and therefore, that portion of the objection to the drawings is maintained.
With regard to the 112 new matter rejection, Applicant’s amendment has removed the rejection.
With regard to the 112 2nd paragraph rejection, while the limitation regarding the hollow particle fiberglass mesh have been removed from claim 42, it is noted that they have been substantially inserted into claim 37 and therefore a modified rejection is maintained.
With regard to claim 42, while the claim has been amended, the rejection is maintained as modified and discussed above.
With regard to the 103 rejection, Applicant argues that Wong does not teach the claimed mesh made from S-glass filaments which are braided.  This argument is addressed in the modified rejection set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789